Appeals by the defendant (1) from a judgment of the County Court, Nassau County (Harrington, J.), rendered February 28, 1986, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence, and (2), by permission, from an order of the same court, dated September 7, 1988, which denied, without a hearing, his motion, pursuant to CPL 440.10 and 440.20, to vacate his judgment of conviction and sentence. The appeal from the judgment brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed; and it is further,
Ordered that the order is affirmed.
The defendant’s claim that his statements to the police should have been suppressed as the fruit of an illegal arrest is unpreserved for appellate review (see, CPL 470.05 [2]; People v Tutt, 38 NY2d 1011, 1012-1013; People v Murriel, 134 AD2d 623, 624). In any event, the People did present evidence establishing that the information known to the police was sufficient to constitute probable cause to arrest the defendant (see, People v Johnson, 66 NY2d 398, 404; People v Comforto, 62 NY2d 725; People v Greene, 153 AD2d 439).
We find no merit to the defendant’s further contention that he was deprived of the effective assistance of trial counsel. Moreover, a hearing was not warranted with respect to the defendant’s alleged claims regarding trial counsel’s representation which were raised in his postjudgment motion pursuant to CPL 440.10 and 440.20 (see also, CPL 440.30 [4] [c], [d]).
We find the defendant’s remaining contention to be without merit. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.